DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-12 are pending and have been examined in this application. 
Claims 1-12 are original;
Claims 1-12 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statements (IDS) have been filed on 03/06/2020, 05/31/2020, 09/29/2020, 10/01/2020 and on 12/28/2022 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument wherein “…elements 122, 124 do not lead peripherally into a receiving sleeve…” The Examiner respectfully disagree. The inlet duct outflow (Fig. 11; 122 and/or 124), leads peripherally into the receiving sleeve (110); The periphery of element 170 defines the periphery of the outflow 122/124. Since no direct relationship is being claimed. The Examiner has broadly and reasonably interpreted that the inlet duct outflow leads peripherally into the receiving sleeve (110).
Regarding Applicant’s argument wherein “…apertures 172, 174 are clearly not openings which are located on the peripheral side of a cylindrical valve cartridge…” The Examiner asserts that the recitation as claim in claim 1 appears to recite the that the opening are located on the peripheral side of the second end face of the connection unit. The Examiner suggests that the claim should be amended to make it clear that the openings are located on the peripheral side of the cylindrical valve cartridge.
Regarding Applicant’s argument wherein “…as explained by the present application, the use of a wall-mountable base body having a receiving sleeve wherein a water inlet duct, with an inlet duct outflow, leads peripherally into the receiving sleeve, a cylindrical valve cartridge which is axially insertable into the receiving sleeve and includes, on a peripheral side, a valve inlet opening which is capable of being coupled to the inlet duct outflow in a fluid-tight manner as called for in claim 1, allows the base body to be realized with a relatively small installation depth. See, e.g., Application, para. [0018]. Marty simply fails to teach or suggest the claimed structure which provides this advantage. The Examiner asserts that Marty teaches the invention as noted above. 
Furthermore, it is noted that the features upon which applicant relies (i.e., the base body to be realized with a relatively small installation depth. See e.g. Application para. [0018]) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-8, 10 and 11-12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Marty (U.S. Pat. Pub. No. 20130062422 A1).
Regarding claim 1, Marty teaches a wall-mountable sanitary conduit connection device, comprising: 	a wall-mountable base body (Marty; Figs. 10-15; element 74) having a receiving sleeve (Marty; 110) and a water inlet duct (Marty; 100 and/or 102) which, with an inlet duct outflow (Marty; Fig. 11; 122 and/or 124), leads peripherally into the receiving sleeve;
 	an electrically controllable valve (Marty; 164) having a cylindrical valve cartridge (Marty; 98) which is axially insertable into the receiving sleeve and in which a valve unit (Marty; 170) is located, which valve cartridge has an electrical valve connection unit (Marty; 40) on a first end face and a pipe connection coupling (Marty; 140) on a second end face and includes, on a peripheral side, a valve inlet opening (Marty; 172 and/or 174) which is capable of being coupled to the inlet duct outflow in a fluid-tight manner; and a fastening unit (Marty; 108) for fastening the valve cartridge in a fixed position in the receiving sleeve.
Regarding claim 7, Marty teaches the valve cartridge has, on its second end face, a turning-tool receptacle (Marty; receptacle of 166 receiving portion of 176).
Regarding claim 8, Marty teaches the valve cartridge has, on the outer circumference, an axial cable guide (Marty; outer surface of 164) for guiding at least one electrical connection cable from the first to the second end face [intended use].
Regarding claim 10 as best understood, Mary teaches a longitudinal direction of the water inlet (Marty; inlet that attaches with 100) is oriented perpendicularly with respect to a longitudinal direction of the receiving sleeve (Marty; 110).
	Regarding claim 11, Marty teaches the base body has an empty-tube receptacle (Marty; 104) for an empty tube for an electrical line [intended use].
Regarding claim 12, Marty teaches the base body (Marty; 74) forms a connection box with a box housing cover (Marty; 180).
	
	Allowable Subject Matter
Claims 2-4, 6 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                                                                                                                                                              Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631